43 F.3d 1468
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Sebastian C. SISTI, Plaintiff Appellant,v.NATIONAL ASSOCIATION OF SECURITIES DEALERS, INCORPORATED;Merrill Lynch, Pierce, Fenner and Smith,Incorporated, Defendants Appellees.
No. 94-1004.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 28, 1994Decided:  December 19, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert R. Merhige, Jr., Senior District Judge.  (CA-93-590-R)
Sebastian C. Sisti, Appellant Pro Se.  Terri Lee Reicher, John Joseph Flood, Associate General Counsel, National Association of Securities Dealers, Inc., Washington, D.C.;   James E. Farnham, Edward Joseph Fuhr, Hunton & Williams, Richmond, VA, for Appellees.
Before MURNAGHAN and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying declaratory relief.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Sisti v. National Ass'n of Securities Dealers, No. CA-93-590-R (E.D. Va.  Nov. 24, 1993).  We deny Appellant's Motion for Sanctions and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED